Citation Nr: 0016896	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-17 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1973 
and from April 1981 to October 1984.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a July 
1998 decision by the RO.


REMAND

The veteran contends that his service-connected PTSD is more 
severely disabling than reflected by the currently assigned 
30 percent evaluation.  In essence, he maintains that PTSD 
has caused a substantial decline in occupational functioning, 
resulting in marginal job performance and increased use of 
sick leave.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim is well 
grounded.  Because the claim is well grounded, VA has a duty 
to assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).

The report of the veteran's most recent VA psychiatric 
examination, dated in April 1999, shows a global assessment 
of functioning (GAF) score of 55 for PTSD.  A subsequent 
medical note, dated in June 1999, and signed by a board of 
three psychiatrists of unidentified affiliation, reflects a 
GAF score of 45.  Because this evidence suggests that the 
veteran's condition may have worsened since the time of the 
last VA examination, and because the June 1999 medical note 
does not contain all of the information necessary for a 
proper evaluation of his disability, a remand is required for 
a new examination.  38 C.F.R. §§ 3.327, 4.2, 19.9 (1999); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board 
also notes that the June 1999 medical note has not been 
addressed in a supplemental statement of the case (SSOC), and 
should be.  See 38 C.F.R. § 19.31 (1999).

The record reflects that the veteran received treatment for 
substance abuse at a VA facility in Ann Arbor, Michigan, 
sometime between 1987 and 1991.  The record also reflects 
that he has been undergoing VA outpatient treatment for PTSD 
and related difficulties since 1995, including treatment by a 
VA psychologist.  It does not appear, however, that the 
complete records of this treatment have been obtained for 
association with the claims folder.  This, too, should be 
accomplished on remand.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his PTSD that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should make an effort to ensure that 
all relevant records of VA treatment 
have been obtained for review, including 
the records of the veteran's treatment 
for substance abuse at a VA facility in 
Ann Arbor, Michigan, sometime between 
1987 and 1991, and the complete records 
of all ongoing VA treatment for PSTD and 
related difficulties since 1995.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  After the above development has been 
completed, the RO should schedule the 
veteran for a psychiatric examination.  
If feasible, the examination should be 
conducted at a facility where he is not 
employed, and by a physician with which 
he does not have any affiliation.  The 
examiner should review the claims folder 
and a copy of this remand.  The examiner 
should specifically indicate whether the 
veteran's PTSD is severe enough to 
interfere with his social and 
occupational functioning or to require 
continuous medication; whether his 
symptoms are controlled by continuous 
medication; whether his symptoms 
decrease work efficiency continuously, 
occasionally, or only during periods of 
significant stress; whether he has panic 
attacks and, if so, whether they occur 
less than once a week, once a week, more 
than once a week, or continuously; 
whether there is memory loss and, if so, 
whether it relates to the short- or 
long-term memory and whether it is mild 
(relating to names, directions, or 
recent events) or more severe (relating 
to one's own name, one's own occupation, 
or the names of close relatives); and 
whether the condition is manifested by 
depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, flattened 
affect, difficulty in understanding 
complex commands, impaired judgment 
and/or abstract thinking, disturbances 
of motivation or mood, suicidal 
ideation, obsessional rituals that 
interfere with routine activities, 
impaired impulse control, spatial or 
temporal disorientation, neglect of 
personal appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an inability 
to perform the activities of daily 
living, difficulty in adapting to 
stressful circumstances, difficulty in 
establishing and maintaining effective 
work and/or social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner should 
provide an adaptive-functioning score 
and an explanation of the score's 
meaning.  If psychiatric disorders other 
than PTSD are noted, the examiner 
should, to the extent feasible, describe 
the level of disability due to PTSD 
alone.  If certain symptomatology cannot 
be dissociated from one disorder or the 
other, this should also be noted in the 
report of the examination.

3.  The RO should then take adjudicatory 
action on the veteran's claim.  If the 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain, 
among other things, a reference to, and 
discussion of, the June 1999 medical 
note from the board of three 
psychiatrists.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court)  for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (1999).


